department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list feb27 ep ra th u o w u o h o n a o legend company a document b account c amount d amount e amount f employee g employee h dear this is in response to a ruling_request submitted by you on jn which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the following facts and representations have been submitted in support of your request you maintained an individual_retirement_account ira with company a areonneres you requested a partial_distribution from your ira in a conversation with employee g who has acknowledged that he understood clearly your request on employee h consulted with employee g and executed document b on your behalf however employee h checked a box on document b that called for the termination and total_distribution of your ira employee h then in early carried out this transaction by transferring the balance of your ira amount d consisting of cash and securities to your non-ira brokerage account account c also held by company a you did not sign document b but you relied on company a’s employees to carry out this transaction as you requested although your instructions regarding your ira were clear to you and to employee g there was nonetheless confusion and miscommunication between employees g and h that resulted in the mistake or error at no time did you authorize or intend to authorize a termination of your ira and a distribution of amount d from your ira into account c after the 60-day rollover period expired you received a form 1099-r concerning the distribution and at that time you contacted employee g concerning the mistake and erroneous distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount f from your ira because the failure to waive such requirement would be against equity or good conscience and allow you to return amount f to an ira restoring the tax deferred status of amount f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an jra to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money or any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented indicates that errors made and acknowledged by employees of company a resulted in a termination and total_distribution of your ira amount d you requested only a partial_distribution amount e and through no fault of your own but due to the employees’ mistakes the transaction was not carried out in accordance with your intent the ira distribution was transferred into a non-ira account where it has remained untouched by you and has not been used for any other purpose since the distribution these facts and circumstances indicate that you could not reasonably satisfy the requirement that amount f be transferred to an ira within days of the distribution from your ira and the failure to waive the 60-day requirement would be against equity and good conscience therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f you are granted a period of days from the issuance of this ruling letter to contribute amount f which consists solely of securities to one or more iras provided all other requirements of sec_408 of the code except the 60-day rollover requirement are met with respect to such contribution this amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions regarding this ruling you may contact id at sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of letter
